Citation Nr: 0703711	
Decision Date: 02/05/07    Archive Date: 02/14/07

DOCKET NO.  03-05 355A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for residuals of a left 
shoulder injury (left shoulder disorder), secondary to a torn 
medial meniscus of the left knee with torn anterior cruciate 
ligament and chrondromalacia.


REPRESENTATION

Appellant represented by:	South Carolina Office of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Preston, Associate Counsel
INTRODUCTION

The veteran served on active duty from February 1980 to March 
1982.

This case comes before the Board of Veterans' Appeals (Board) 
from an April 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  

The Board remanded the veteran's case to the RO for further 
development in June 2006.

The Board's June 2006 remand ordered the issuance of a 
statement of the case (SOC), Manlincon v. West, 12 Vet. App. 
238 (1999), for the issue that is properly characterized as 
entitlement to a disability rating in excess of 10 percent 
for degenerative changes to the right knee.  Accordingly, the 
Appeals Management Center (AMC) issued an SOC in October 
2006.  In response, however, the veteran has failed 
altogether to file a Substantive Appeal, much less one that 
is timely.  The Board hereby takes notice of the fact that it 
therefore cannot exercise jurisdiction over that issue.  
38 U.S.C.A. § 7104 (West 2002).


FINDING OF FACT

The preponderance of the competent evidence is against 
finding that a left shoulder disorder is proximately due to 
or the result of a torn medial meniscus of the left knee with 
torn anterior cruciate ligament and chrondromalacia.


CONCLUSION OF LAW

A left shoulder disorder was not caused by and is not 
aggravated by a torn medial meniscus of the left knee with 
torn anterior cruciate ligament and chrondromalacia.
38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 and Supp. 
2006); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.310 (2006).

REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102 (West 2002 and Supp. 2006), VA first 
has a duty to provide an appropriate claim form, instructions 
for completing it, and notice of information necessary to 
complete the claim if it is incomplete.  Second, under 38 
U.S.C.A. § 5103(a), VA has a duty to notify the claimant of 
the information and evidence needed to substantiate and 
complete a claim, i.e., existence of a current disability, 
the degree of disability, and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
includes obtaining all relevant evidence adequately 
identified in the record, and in some cases, affording VA 
examinations.  38 U.S.C.A. § 5103A. 

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in November 2001 
correspondence fulfills the provisions of 38 U.S.C.A. § 
5103(a) save for a failure to provide notice of the type of 
evidence necessary to establish a disability rating or 
effective date for the disability on appeal.   The failure to 
provide notice of the type of evidence necessary to establish 
a disability rating or effective date for the disability on 
appeal is harmless because the preponderance of the evidence 
is against the appellant's claim for secondary service 
connection, and any questions as to the appropriate 
disability rating or effective date to be assigned are moot.   
Simply put, there is no evidence of any VA error in notifying 
the appellant that reasonably affects the fairness of this 
adjudication.  ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  The service medical 
records are available, the veteran has been afforded multiple 
VA examinations, and there is no pertinent evidence which is 
not currently part of the claims file.  Hence, VA has 
fulfilled its duty to assist the appellant in the prosecution 
of his claim. 

Hence, the Board finds that VA has fulfilled its duties under 
the VCAA.

The Claim

The veteran claims entitlement to service connection, on a 
secondary basis, for a left shoulder disorder.  The April 
2002 rating decision denying this claim cited the 
preponderance of the evidence showing the disorder to be 
neither caused nor aggravated by the veteran's service-
connected left knee disabilities.  The Board agrees. 

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
Service connection for arthritis may be presumed if the 
disorder was compensably disabling within a year of 
separation from active duty. 38 C.F.R. §§ 3.307, 3.309 
(2006).  In addition, service connection may be warranted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may also be granted where disability is 
proximately due to or the result of an already service-
connected disability.  38 C.F.R. § 3.310.  Finally, 
compensation is payable when a service-connected disability 
has aggravated a non-service-connected disorder.  Allen v. 
Brown, 7 Vet. App. 439 (1995) (en banc).

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same.  Evans v. West, 
12 Vet. App. 22, 30 (1998).  In so doing, the Board may 
accept one medical opinion and reject others.  Id.  At the 
same time, the Board cannot make its own independent medical 
determinations, and it must have plausible reasons, based 
upon medical evidence in the record, for favoring one medical 
opinion over another.  Rucker v. Brown, 10 Vet. App. 67, 74 
(1997).  Thus, the Board must determine the weight to be 
accorded the various items of evidence in this case based on 
the quality of the evidence and not necessarily on its 
quantity or source.

With the above criteria in mind, the Board notes that the 
veteran's service medical records are devoid of evidence of 
complaints, treatment, findings, or diagnoses for a left 
shoulder condition.

A July 2001 VA compensation examination of the joints 
provides the earliest and, for almost twenty years after 
separation from service, only competent post-service evidence 
of this disorder.  A fortiori, there was no diagnosis of 
arthritis within one year of separation from service, thereby 
vitiating any entitlement to service connection on a 
presumptive basis under 38 C.F.R. §§ 3.307, 3.309.

The July 2001 VA examiner recorded the veteran's complaints 
of left shoulder pain but did not find any evidence of intra-
articular pathology.  No diagnosis of a left shoulder 
disorder was given at that time.  Nor was evidence of a left 
shoulder condition shown on VA examination in March 2002.

No medical evidence has been presented which indicates that 
the veteran's left shoulder disorder is in any way directly 
related to his military service.  Furthermore, there is no 
evidence of a continuity of symptomatology between service 
and the first reported complaint in July 2001.  Hence, too 
much time has elapsed to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  

On remand, in June 2006, the veteran was afforded a VA 
examination of his left shoulder, which diagnosed a mild 
degenerative joint disease.

Given the above facts, the Board's analysis will focus on 
whether the appellant's left shoulder disorder can be related 
to his military service in such a fashion as to establish 
service connection on a secondary basis.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992) (establishing service 
connection requires finding a relationship between a current 
disability and events in service or an injury or disease 
incurred there).

In this regard, a March 2004 writing by Bruce D. Mikota, 
D.C., opined in favor of a connection in the abstract between 
shoulder disorders and knee disabilities.  Dr. Mikota's 
opinion letter, however, failed to present evidence from any 
examination of the veteran's left shoulder.  Instead of a 
record of complaints, findings, treatments, or diagnoses, Dr. 
Mikota's March 2004 letter provided a theoretical testament 
to what in general "will" occur to the shoulder when "the 
kinetic chain of disturbance produces transference of 
instability."  No specific statement was given, however, 
that based on any current clinical evaluation that the left 
shoulder disorder is specifically caused or aggravated by the 
service-connected knee disability.

On the other hand, the June 2006 VA examiner opined as 
follows: 

It is my opinion that the current mild 
left degenerative joint disease of the 
left shoulder is less likely than not a 
result of his left knee service-connected 
condition.

In explaining his rationale, the examiner furthermore opined:

The mild degenerative changes that were 
seen on previous x-rays are not seen 
today.  However, those changes that were 
seen are consistent with a person of his 
age and activity level, and would not be 
attributed to an alleged fall and 
fracture of the shoulder. 

This opinion is not contradicted by any other medical opinion 
of record.   The United States Court of Appeals for Veterans 
Claims (Court) has stated that VA may only consider 
independent medical evidence to support its findings and is 
not permitted to base decisions on its own unsubstantiated 
medical conclusions.  See Colvin v. Derwinski 
1 Vet. App. 171, 175 (1991).

On review of the evidence addressing the origins of the 
veteran's left shoulder disorder, the Board finds that it 
must assign greater evidentiary weight to the opinion 
provided by the June 2006 VA examiner than that provided by 
Dr. Mikota.  

In this respect, the June 2006 VA examiner's conclusions were 
provided, unlike the private chiropractic opinion, after a 
review of the entire claims file to include all in-service 
and post-service medical records.  Additionally, the VA 
opinion was provided after the examiner reviewed Dr. Mikota's 
opinion.  Dr. Mikota's opinion is not controlling because it 
fails to present any concrete clinical findings as to the 
veteran's current left shoulder disorder, and instead resorts 
to speculative theorizing about what theoretically "will" 
happen to the shoulder in certain hypothetical situations  
See Bostain v. West, 11 Vet. App. 124, 127-28 (1998), quoting 
Obert v. Brown, 5 Vet. App. 30, 33 (1993) (speculative 
opinions are insufficient to establish medical nexus.

Accordingly, after considering all of the evidence of record, 
the Board must conclude that the weight of the evidence is 
against the claim.  In fact, the medical evidence of record 
shows that the clinical state of the veteran's left shoulder 
is consistent with his age and activity level, is not 
attributable to an alleged fall and fractures of the 
shoulder, and therefore cannot be related to a service-
incurred injury or disease process.  Evans.  

Given this evidentiary picture, the preponderance of the 
evidence is against finding that the appellant's left 
shoulder disorder is related to his military service, or that 
it is proximately due to or the result of an already service-
connected disability.  38 C.F.R. §§ 3.303, 3.304, 3.310.

In reaching the above conclusions, the Board has not 
overlooked the claimant's written statements to VA or the 
appellant's March 2000 personal hearing testimony before the 
RO.  Lay witnesses can testify as to the visible symptoms or 
manifestations of a disease or disability.  Caldwell v. 
Derwinski, 1 Vet. App. 466 (1991).  Lay statements as to the 
origins of a current disability, however, are not probative 
because lay persons are not competent to offer medical 
opinions.  Moray v. Brown, 5 Vet. App. 211 (1993).  
Therefore, the Board assigns more weight to the objective 
medical evidence of record as outlined above. 

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the doctrine is 
inapplicable where, as here, the preponderance of the 
evidence is against the claim.  Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990).

The claim is denied. 


ORDER

Entitlement to service connection for a left shoulder 
disorder, secondary to a torn medial meniscus of the left 
knee with torn anterior cruciate ligament and 
chrondromalacia, is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


